     Case 19-00507         Doc 129   Filed 02/11/20 Entered 02/11/20 16:13:07          Desc Hearing
                                           Notice Page 1 of 1
                          UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF IOWA
                                                            CHAPTER 7
In Re:                                                      Bankruptcy No.

McQuillen Place Company, LLC                                19−00507

Debtor(s)



                NOTICE SETTING TELEPHONIC HEARING
ON MOTION FOR EQUITY SECURITY HOLDERS TO AMEND JUDGMENT (DOC. 120)



TO:
Charles McQuillen Thomson, Attorney for Debtor(s)
Charles L. Smith, Trustee
United States Trustee
JD Haas, Attorney for Debtor
Donald Molstad, Attorney for Debtor
Larry Eide, Attorney for First Security Bank & Trust Company
Monica Clark and Bradley Sloter, Attorneys for City of Charles City, Iowa
Brandon Gray, Attorney for Iowa Economic Development Authority
Joseph Schmall and Laura Hyer, Attorneys for Cedar Rapids Bank & Trust Company




NOTICE IS HEREBY GIVEN the above matter(s) will come before the Court on:

                                       February 14, 2020 at 01:30 PM



**NOTE: PLEASE USE THE FOLLOWING INSTRUCTIONS FOR THE TELEPHONE HEARING**
1. Call the toll free number: 1−888−684−8852
2. Enter Participant Access Code: 7148063
3. Enter the Participant Security Code: 0507
4. After the security code is entered, you will be connected into the conference
5. Please identify yourself after you have joined the conference




                                                      MEGAN R. WEISS
                                                      Clerk, Bankruptcy Court
                                                      by:



Date: February 11, 2020                               Deputy Clerk
                                                      United States Bankruptcy Court
                                                      Northern District of Iowa
                                                      111 Seventh Avenue SE Box 15
                                                      Cedar Rapids, IA 52401−2101
